   8:15-cr-00023-JFB-TDT Doc # 34 Filed: 10/02/20 Page 1 of 1 - Page ID # 141




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:15CR23

       vs.
                                                              JUDGMENT
RAYMOND A. VANVALKENBURG,

                     Defendant.


      Pursuant to the Memorandum and Order entered on this date denying defendant’s

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody under

28 U.S.C. § 2255 (Filing No. 32), the Court enters judgment in favor of the plaintiff and

against the defendant.

      Dated this 2nd day of October, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
